Honorable Bob Fairchild State Representative 114 South College Fayetteville, AR 72701
Dear Representative Fairchild:
This letter is in response to your August 8, 1986 opinion request wherein you posed the following question:
   1. In filing for a local elective position, can a Workers' Compensation Administrative Law Judge legally place before his name the appellation "Judge"?
It appears the answer to your question is no because such representation would be misleading.  However, the appropriateness of such use of the appellation "Judge" on the ballot rests within the discretionary authority of the county election commission. For a detailed analysis of the rationale supporting this opinion, please find attached this office's January 24, 1986 opinion and the January 27, 1986 opinion of the city attorney of Little Rock.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General David S. Mitchell.